Vixje, J.
From the statement of facts it appears that McDonnell, one of the owners of the lands in question, on *615December 5, 1899, knew tbat tases bad not been paid tbereon for tbe previous year; tbat be tben gave one Stevens money to pay all delinquent taxes on any land .in tbe list given bim, including tbe lands in litigation; tbat be afterward wrote tbe •county clerk and was informed of tbe amount required to redeem, but did not see Stevens again nor communicate to bim tbe information received from tbe county clerk Stevens went to tbe county clerk and informed bim be desired to pay all delinquent taxes on tbe list of lands be bad. Tbe clerk, after examining tbe tax records, 'informed bim there were no delinquent taxes. Tbe situation shown is certainly more favorable to tbe owner than it would have been if McDonnell, upon receipt of tbe letter from tbe county clerk notifying bim •of .the amount required to redeem, bad' personally gone to tbe clerks office and offered to redeem, and bad tben been told by tbe clerk, after an inspection by tbe latter of tbe records, that there were no delinquent taxes. In such case it cannot be doubted tbat tbe owner would have a right to rely upon tbe last information given bim by tbe clerk. Here tbe agent •of tbe owner bad no personal knowledge of tbe fact tbat tbe clerk bad even claimed there were any taxes due,' and be did not report to bis principal till after tbe sale was made, and tbe latter never learned tbat tbe taxes were not paid. Tbe facts show tbat tbe owner of tbe lands through bis agent offered to redeem, was told by tbe county clerk tbat there were no delinquent taxes, and by reason of such misinformation they were not paid. Previous information to tbe effect tbat there are delinquent taxes does not. preclude an owner from relying upon tbe county clerks statement tbat there are none when be personally or by agent offers to pay or to redeem them. Tbe statute of redemption, see. 1165, Stats. (1898), which provides tbat “tbe owner or occupant of any land sold for taxes or other person may, at any time within three years from tbe date of tbe certificate of sale, redeem tbe same,” •etc., should be liberally construed. . Jones v. Collins, 16 Wis. 594; Karr v. Washburn, 56 Wis. 303, 14 N. W. 189; Lander *616v. Bromley, 79 Wis. 372, 378, 48 N. W. 594; Begole v. Hazzard, 81 Wis. 274, 51 N. W. 325; Barrett v. Holmes, 102 U. S. 651, 657. It must therefore be held upon the undisputed facts that there was a constructive redemption by the-owner.
This disposition of the ease renders it unnecessary to determine. whether or not the prospective purchaser had a sufficient interest in the lands to entitle him to redeem. The trial-court held he had, under the ruling in Karr v. Washburn, supra, and Begole v. Hazzard, supra. Such holding would seem to be an extension of the doctrine announced in those cases, and it is doubtful if any further extension thereof is-justifiable.
By the Court. — Judgment affirmed.